

116 S2780 IS: Licensing Innovations and Future Technologies in Space Act
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2780IN THE SENATE OF THE UNITED STATESNovember 5, 2019Mr. Wicker (for himself and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a training facility to support functions and activities relating to the licensing of
			 commercial space launch and reentry activities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Licensing Innovations and Future Technologies in Space Act or the LIFTS Act. 2.Commercial space licensing training facility (a)In generalThe Secretary of Transportation, in collaboration with the Administrator of the Federal Aviation Administration, the Administrator of the National Aeronautics and Space Administration, and the Secretary of Commerce, shall establish a facility (referred to in this section as the training facility) at which Federal employees may receive training on functions and activities relating to the licensing of commercial space launch and reentry activities.
 (b)RequirementsThe training facility shall— (1)provide initial and recurrent training relating to the requirements set forth in section 50905 of title 51, United States Code, and any relevant regulations promulgated under that section;
 (2)coordinate with institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to develop curricula; and
 (3)coordinate with industry partners to ensure that training facility curricula incorporates new and emerging spaceflight technology, including automatic flight termination systems and reusable launch vehicles.
 (c)Selection of locationThe training facility shall be located at a current center of the National Aeronautics and Space Administration that—
 (1)has expertise relating to the design and testing of space propulsion systems; (2)is capable of conducting a wide range of testing capabilities, including large thrust-level atmospheric and altitude engines and engine systems test capabilities;
 (3)has a commercial space industry presence; (4)has sufficient restricted airspace to conduct any necessary testing or field demonstration; and
 (5)has readily available buildings, facilities, and other resources to minimize the need for the construction of new facilities.
				(d)Implementation plan
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Transportation shall develop, and submit to the appropriate committees of Congress, an implementation plan with respect to the establishment of the training facility.
 (2)Employee skills and knowledge assessmentIn developing the implementation plan under paragraph (1), the Secretary of Transportation shall— (A)in collaboration with such organizations as the Secretary considers appropriate, develop and carry out an employee skills and knowledge assessment for employees of the Office of Commercial Space Transportation, and
 (B)use the results of the assessment to inform the development of the implementation plan. (3)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall brief the appropriate committees of Congress on progress toward completion of the implementation plan under paragraph (1).
 (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Commerce, Science, and Transportation of the Senate; and
 (2)the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives.